Exhibit 10.1

 

EXECUTION VERSION

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,

MARKED BY [***], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE

U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

AMENDED AND RESTATED

NITROGEN FERTILIZER PURCHASE AGREEMENT

 

between

 

CF INDUSTRIES NITROGEN, LLC

 

and

 

CHS INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Definitions

1

2.

Term, Effectiveness and Effect on Other Agreements

5

3.

Sale and Purchase of Product and Deliveries

5

4.

Quality and Quantity Determination

5

5.

Purchase Price

6

6.

Payment

6

7.

Schedule for Deliveries

7

8.

Product Mix and Location Flexibility

10

9.

DEF and Specialty Products

10

10.

Title and Risk of Loss; Deliveries

10

11.

Indemnity

11

12.

Taxes, Fees and Licenses

13

13.

Force Majeure

13

14.

Major Unplanned Outages

15

15.

Warranty

17

16.

Default and Remedies

17

17.

Representations and Warranties

17

18.

Coordination and Review

18

19.

Confidentiality

18

20.

Dispute Resolution and Governing Law

19

21.

Injunctive Relief

20

22.

Miscellaneous

20

 

 

 

Exhibit 1

 

Ex. 1-1

Exhibit 2

 

Ex. 2-1

Exhibit 3

 

Ex. 3-1

Exhibit 4

 

Ex. 4-1

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

NITROGEN FERTILIZER PURCHASE AGREEMENT

 

AMENDED AND RESTATED NITROGEN FERTILIZER PURCHASE AGREEMENT (this “Agreement”)
is made on December 18, 2015, (the “Effective Date”) and with effect as set out
hereinafter, between CF INDUSTRIES NITROGEN, LLC, a limited liability company
organized under the law of Delaware (“Seller”) and CHS INC., a Minnesota
cooperative (“Buyer”). Seller and Buyer may individually be referred to as a
“Party” and collectively as the “Parties.”

 

A.                                    WHEREAS, Seller owns and operates plants
and terminals for the production, storage and delivery, of UAN and Urea (each as
defined below) and has long term agreements to purchase UAN and Urea from plants
owned and operated by certain of its Affiliates;

 

B.                                    WHEREAS, Buyer desires to purchase such
products from Seller at fair market value pursuant to this Agreement for
distribution and resale; and

 

C.                                    WHEREAS, the Parties previously entered
into that certain Nitrogen Fertilizer Purchase Agreement dated August 11, 2015
(the “Original Supply Agreement”) and desire to amend and restate such agreement
in its entirety;

 

NOW THEREFORE, the Parties agree that the terms of the Original Supply Agreement
are superseded and that such agreement is amended and restated in its entirety
as follows:

 

1.                                      Definitions

 

The following terms shall have the following meanings:

 

“Affiliate” of a person means any person controlling, controlled by or under
common control with the first person. For purposes of this definition, control
means the power to direct the management or affairs of a person, whether through
ownership of voting securities, by contract or otherwise.

 

“Alternative Schedule” has the meaning defined in Section 7(b).

 

“Annual Amount” means (i) for UAN a maximum of 580,000 Short Tons in any
Contract Year, and (ii) for Urea a maximum of 1,095,000 Short Tons in any
Contract Year.  The Annual Amount of Product may be adjusted pursuant to
Sections 8 and 14(e).

 

“Bankruptcy Event” experienced by a Party means:

 

(a)                                 a court having jurisdiction enters a decree
or order for (i) relief in respect of the Party in an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, (ii) appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of the Party or for all or
substantially all of the property of such Party or (iii) the winding up or
liquidation of the Party’s affairs and, in each case, such decree or order shall
remain unstayed and in effect for a period of 30 consecutive days; or

 

(b)                                 the Party (i) commences a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consents to the entry of an order for relief in an
involuntary case under any such law, (ii) consents to the appointment of or
taking possession by a receiver, liquidator,

 

1

--------------------------------------------------------------------------------


 

assignee, custodian, trustee, sequestrator or similar official of the Party for
all or substantially all of the property of such Party, or (iii) effects any
general assignment for the benefit of creditors.

 

“Base Quantity” means 1/12 of the amount of each Product shown with respect to
each Production Facility in Exhibit 1.

 

“Business Day” means any day other than a Saturday or Sunday, or other day on
which commercial banks in New York are authorized or required by law to close.

 

“Buyer” has the meaning defined in the Preamble.

 

“Buyer Facility” means a terminal or warehouse owned or controlled by Buyer or
one of its Affiliates, or a customer facility designated by Buyer from time to
time.

 

“Buyer Force Majeure Event” has the meaning defined in Section 13(b).

 

“Buyer Indemnitees” has the meaning defined in Section 11(a).

 

“Change in Law” means the enactment, adoption, promulgation, modification,
suspension or repeal, after the Effective Date, by any Governmental Authority of
any Legal Requirements.

 

“Claim” means any action, suit, proceeding, hearing, investigation, audit,
litigation, charge, complaint, claim, or demand by any person.

 

“Competitor Notice” has the meaning defined in the definition of Seller
Competitor.

 

“Contest Notice” has the meaning defined in Section 11(e).

 

“Contract Year” means a period of twelve (12) consecutive Months beginning on
January 1.

 

[***]

 

“Damages” shall mean any and all Claims, losses, liens, injuries to persons or
property, and causes of action of every kind and character including but not
limited to strict liability claims and administrative law actions and orders,
the amounts of judgments, fines, penalties, interest, court costs, investigation
expenses, and costs and legal fees (including but not limited to attorneys’ and
experts’ fees), but shall in no event, as between or among Buyer, Buyer
Indemnitees, Seller, and Seller Indemnitees, include special, indirect,
consequential, punitive, exemplary or other similar damages, or Claims for lost
profits, lost business opportunities or business interruption.

 

“Default Rate” means a per annum interest rate equal to the sum of: (i) the 12
month U.S. Dollar LIBOR interest rate as published by Thomson Reuters (or such
other mutually agreed publication if Thomson Reuters no longer publishes such
rate) for the first day when interest is due, and (ii) 300 basis points.

 

“Deficiency Amount” has the meaning defined in Section 14(e).

 

“Delivery Commencement Date” means February 1, 2016.

 

“Delivery Month” has the meaning defined in Section 7(a).

 

2

--------------------------------------------------------------------------------


 

“Delivery Point” means (i) for deliveries made at a Production Facility, where
Seller’s loading pipe flange connects with the receiving transportation
equipment or the point where Seller’s loading equipment otherwise discharges
Product into the receiving transportation equipment, as applicable, (ii) for
deliveries made at a Buyer Facility from barge or truck, where Buyer’s
off-loading pipe flange connects with the delivering transportation equipment or
the point where the delivering transportation equipment otherwise discharges
Product to such Buyer Facility, as applicable, or (iii) for deliveries made at a
Buyer Facility from rail car, the point at which the delivering rail car enters
the rail yard at such Buyer Facility.

 

“Dispute” has the meaning defined in Section 20(b).

 

“Effective Date” has the meaning defined in the Preamble.

 

[***]

 

“Event of Default” has the meaning defined in Section 16(a).

 

“Forecast” has the meaning defined in Section 7(a).

 

“Governmental Authority” means (i) any federal, state, local, municipal, or
other government, whether domestic or foreign, (ii) any governmental, regulatory
or administrative agency, commission or other authority, whether domestic or
foreign, lawfully exercising or entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power, and (iii) any domestic or foreign court or governmental tribunal.

 

“Indemnified Party” has the meaning defined in Section 11(d).

 

“Indemnifying Party” has the meaning defined in Section 11(d).

 

“Legal Requirements” means all laws, statutes, codes, acts, treaties,
ordinances, orders, judgments, writs, decrees, injunctions, rules, regulations,
governmental approvals or consents, directives, and requirements of all
Governmental Authorities.

 

“Major Unplanned Outage” has the meaning defined in Section 14(a).

 

“Market Price” with respect to a Product has the meaning defined in Exhibit 2.

 

“Month” means a calendar month.

 

“Monthly Schedule” has the meaning defined in Section 7(b).

 

“Neutral Accounting Arbitrator” has the meaning defined in Section 20(c).

 

“Notice of Claim” has the meaning defined in Section 11(d).

 

“Notice of Liability” has the meaning defined in Section 11(e).

 

“Partial Contract Year” means:

 

(a)                                 with respect to the first Contract Year, the
period commencing on February 1, 2016 and ending December 31, 2016; and

 

3

--------------------------------------------------------------------------------


 

(b)                                 with respect to the final Contract Year, in
the event the Agreement is terminated on a date other than December 31, the
period of time between the preceding January 1 and the termination date.

 

“Planned Outage” means any planned maintenance of major production equipment of
a Production Facility, not to exceed 60 days in any Contract Year, that will
limit the output of UAN and/or Urea from such Production Facility during a
Contract Year and the planned occurrence of which is communicated to Buyer no
later than 90 days prior to such Contract Year.  No less than 90 days in advance
of any Planned Outage, Seller shall give Buyer notice of the expected start date
of such Planned Outage which may begin as many as 10 days earlier and 10 days
later than the day specified in such notice. Except as otherwise agreed by the
Parties, any days of outage that occur outside of the combination of such +/- 10
day start date and maximum 60 day duration shall not constitute Planned Outage
days.

 

“Product” means UAN and/or Urea to be sold pursuant to this Agreement, as
applicable.

 

“Production Economic Cost” for each Product has the meaning defined in
Exhibit 4.

 

“Production Facility” means the applicable production plant or facility owned by
Seller or an Affiliate of Seller as of the Delivery Commencement Date, as such
plants and facilities are specified in Exhibit 1.

 

“Public Official” means anyone in the service of a public body, Governmental
Authority or government (including the legislature, judiciary or the executive)
or of a public international organization.

 

“Purchase Price” has the meaning defined in Section 5.

 

“Reference Month” has the meaning defined in Section 7(c).

 

“Scales” has the meaning defined in Section 4(c).

 

“Seller” has the meaning defined in the Preamble.

 

“Seller Competitor” means, for any Contract Year, a person (or an Affiliate of a
person) listed on Exhibit 3 hereto; provided, however, that Exhibit 3 shall be
updated as of the beginning of each Contract Year such that it shall consist of
[***].

 

“Seller Force Majeure Event” has the meaning defined in Section 13(a).

 

“Seller Indemnitees” has the meaning defined in Section 11(b).

 

“Short Ton” means 2000 pounds.

 

“Specifications” means the specifications for UAN and Urea set forth in Seller’s
Product Specification Sheet for each Product (available at www.cfindustries.com)
in effect at the time a Monthly Schedule for Product is determined. Seller
reserves the right, at any time and from time to time, to amend the
Specifications by sending to Buyer a revised Product Specification Sheet;
provided that any Product produced in accordance with and meeting amended
Specifications must permit Buyer to continue to sell or distribute such Product
in the ordinary course of business in North America and must remain suitable for
the customary uses of the Product that exist as of the Effective Date.

 

“Taxes” has the meaning defined in Section 12.

 

4

--------------------------------------------------------------------------------


 

“UAN” means 32% urea ammonium nitrate solution.

 

“Urea” means urea in granular form.

 

[***]

 

2.                                      Term, Effectiveness and Effect on Other
Agreements

 

(a)                                 This Agreement shall be effective as of the
Effective Date and shall continue in force and effect until its expiration on
December 31, 2097, unless earlier terminated by mutual agreement of the Parties
or as a remedy for an Event of Default. Sections 11, 12, 15, 16, 19, 20, and 21
shall survive expiration or any termination of this Agreement, together with any
other provisions that are necessary to enforce the Parties’ respective rights
and obligations arising from events or circumstances occurring prior to such
termination or expiration.

 

(b)                                 For the avoidance of doubt, any purchases of
Product pursuant to this Agreement shall not be included in the “Minimum Target
Volume” that is required to be purchased and shipped to Buyer in order for
incentive rebate payments to be issued to Buyer pursuant to that certain Product
Incentive Program dated as of July 1, 2015; provided, however, that the Parties
shall in good faith negotiate prior to the end of the “Program Period” (as such
term is defined in the Product Incentive Program) an equitable adjustment of the
“Minimum Target Volume” for UAN and Urea purchased by Buyer as of the Delivery
Commencement Date.

 

(c)                                  As of the Delivery Commencement Date, this
Agreement shall supersede that certain Urea Barge Index Agreement between
Seller’s Affiliate CF Industries Sales, LLC and Buyer dated as of June 15, 2015,
and such agreement shall no longer be in force or effect.

 

3.                                      Sale and Purchase of Product and
Deliveries

 

(a)                                 In each full Contract Year beginning on or
after the Delivery Commencement Date and subject to the other terms and
conditions of this Agreement, (i) Seller agrees to make available for purchase
by Buyer the Annual Amount of each Product, and (ii) in accordance with each
Monthly Schedule, Buyer agrees to purchase and accept delivery of, and Seller
agrees to sell and deliver, Product at, or for further shipment to Buyer from,
the Production Facilities specified in Exhibit 1, in each case in amounts not
exceeding (1) the Annual Amount for each such Product in any Contract Year, and
(2) the amounts specified in Exhibit 1 with respect to each such Product at each
such Production Facility in any Contract Year; provided, however, that with
respect to any Partial Contract Year the provisions of this Agreement that apply
on an annual basis shall be prorated according to the number of days in such
Partial Contract Year.

 

(b)                                 Seller shall (i) deliver Product pursuant to
this Agreement at the applicable Delivery Point within the applicable Production
Facility as specified in Exhibit 1 to barges, trucks or rail cars provided by
Buyer, or (ii) at Buyer’s election, ship Product from the applicable Production
Facility as specified in Exhibit 1 to a Delivery Point within a Buyer Facility
as specified by Buyer.

 

4.                                      Quality and Quantity Determination

 

(a)                                 All Product shall conform to the
Specifications. Notwithstanding the previous sentence, Seller shall have no
liability under this Agreement for any alleged failure of Product to conform to
the Specifications unless such Claim is made by notice to Seller within 45 days
of delivery to the Delivery Point.

 

5

--------------------------------------------------------------------------------


 

(b)                                 In the event that any delivered Product does
not conform to the Specifications and a Claim therefor is made within the time
period specified in subsection (a), Seller shall at Buyer’s option, either
(i) deliver to the applicable Delivery Point equivalent quantities of conforming
Product as promptly as practical at Seller’s expense, or (ii) refund any
Purchase Price paid by Buyer for the nonconforming Product and any
transportation and handling costs incurred by Buyer prior to determination of
the nonconformance. In both cases Seller shall reimburse to Buyer all costs
incurred by Buyer to dispose of nonconforming Product; provided however that
Buyer shall use commercially reasonable efforts to cooperate with Seller to
minimize such disposal costs. Such reasonable efforts shall include, at Seller’s
option, the sale of nonconforming Product at a discount from the Purchase Price;
provided, however, that (1) Buyer has no obligation to purchase such
nonconforming Product, (2) nonconforming Product that is accepted and purchased
by Buyer at Market Price shall count toward the Annual Amount, and
(3) nonconforming Product that is purchased by Buyer at a discount shall not
count toward the Annual Amount. The foregoing remedies are not exclusive and,
except as expressly provided to the contrary herein, Buyer shall be entitled to
all rights and remedies otherwise available to it under applicable law.

 

(c)                                  The weight of Product delivered and sold to
Buyer under this Agreement shall be determined (i) by origin survey at the
Production Facility from which Product is delivered or shipped to Buyer in the
case of Product to be transported by barge, and (ii) by scale weight in the case
of Product to be transported by rail or truck. All origin surveys shall be
performed by a reputable and appropriately licensed independent surveyor
selected and paid for by Seller. All scale weights shall be determined by Seller
at the Production Facility from which Product is to be delivered or shipped to
Buyer. Seller shall install, own, maintain and operate accurate scales and other
measurement facilities (the “Scales”) suitable for determining the weights of
rail and truck shipments of Product.

 

(d)                                 Seller shall calibrate the Scales as
required for certification by the applicable Governmental Authority. All Scales
shall be open to inspection by Buyer at all reasonable times. In the event
either Party disputes the accuracy of any measurement taken by all or any one of
the Scales, such Scales may be tested no more frequently than two times in a
Contract Year by an independent testing agency mutually acceptable to the
Parties, except in the event that a test demonstrates an inaccuracy of the
Scales of 1% or more, in which case the applicable test shall not count towards
the foregoing two test limit. The expense of any such test shall be borne by the
Party requesting the test; provided, that if such independent test demonstrates
that the measurements taken by the Scales are less than 99% accurate on average,
then (x) the costs of the independent test shall be borne by Seller and (y) the
Scales shall be recalibrated to the standard required by the applicable
Governmental Authority as soon as reasonably possible. The settlement of any
discrepancy in Purchase Price paid as a result of inaccurate measurements shall
be made on the immediately succeeding invoice. If the Parties are unable to
ascertain when the inaccuracy commenced, the inaccuracy will be deemed to have
commenced on a date which is halfway between the date of the last recalibration
and the date of the calibration which revealed the inaccuracy. If the quantity
of Product delivered to Buyer, as determined pursuant to the foregoing
measurements, is lower than the corresponding quantity of Product set forth in
invoices submitted to Buyer hereunder, the difference in quantity between the
amount determined and the amount invoiced shall not, unless subsequently
delivered in accordance with the terms of this Agreement, count toward the
Annual Amount.

 

5.                                      Purchase Price

 

For each Short Ton of Product purchased by Buyer from Seller, Buyer agrees to
pay the applicable price as set forth in Exhibit 2 (the “Purchase Price”).

 

6

--------------------------------------------------------------------------------


 

6.                                      Payment

 

(a)                                 Seller shall send an invoice or invoices to
Buyer for deliveries of Product at each Delivery Point that have occurred in a
Delivery Month by the [***] day of the succeeding Month or the next Business Day
thereafter in the event that the [***] day is not a Business Day. The quantity
of Product to be billed for each delivery shall equal the net weight of Product
delivered at, or shipped from, a Production Facility as determined by origin
survey or scale weight, as applicable.  Buyer shall pay the amount of each
invoice within [***] days from date of such invoice, subject to disputed
invoices.

 

(b)                                 Buyer shall invoice Seller for any amounts
due Buyer for a Delivery Month by the [***] day of the succeeding Month or the
next Business Day thereafter in the event that the [***] day is not a Business
Day. Seller shall pay the amount of each invoice within [***] days from date of
such invoice, subject to disputed invoices.

 

(c)                                  All payments shall be made in U.S. dollars
by wire transfer to a bank designated by the receiving Party. In the event that
the paying Party reasonably and in good faith disputes any invoice hereunder,
such Party shall so notify the other Party within 20 days from the date of the
invoice, with notice of the reason for such Dispute and the paying Party shall
pay the portion of such invoiced amount not so disputed. Payment of the disputed
portion of the invoiced amount will only become due, and the paying Party shall
pay the disputed portion of the invoiced amount within seven (7) days, after
resolution of the Dispute pursuant to Section 20. The paying Party’s failure to
pay the disputed portion of any invoiced amount disputed in good faith shall not
be deemed a breach hereof or a late payment.

 

(d)                                 Interest shall be due on all late payments
of any amounts due under this Agreement and shall be calculated as simple
interest at the Default Rate.

 

7.                                      Schedule for Deliveries

 

(a)                                 No later than 90 days before the first day
of each Month in which Product is to be delivered during the term of this
Agreement (a “Delivery Month”), Buyer shall provide to Seller a forecast of
Buyer’s requirements for Product to be sold from each Production Facility during
such Delivery Month, which shall include an indication of whether and in what
amounts such Product is to be shipped and delivered to one or more Buyer
Facilities (such forecast the “Forecast”) consistent with the Annual Amounts and
Exhibit 1. (For the avoidance of doubt, the requirement of this subsection and
subsection (b) shall commence 90 days prior to the Delivery Commencement Date in
order to provide Seller with appropriate transition and planning information.)
Representatives from each Party will promptly meet thereafter at a mutually
acceptable time, in person or via teleconference, to discuss the Forecast.

 

(i)                                     In preparing each Forecast for a
Delivery Month, Buyer shall have the right to request the sale of each Product
from each Production Facility in an amount not exceeding 110% of the Base
Quantity for such Product at such Production Facility; provided that during any
consecutive period of three Delivery Months the aggregate amount of any Product
requested to be sold from any Production Facility shall not exceed 105% of the
sum of the Base Quantities for such Product at such Production Facility for such
three Month period.

 

(ii)                                  The Parties agree that until the Forecasts
become Monthly Schedules, such Forecasts are estimates only.  For the avoidance
of doubt, (A) Buyer in submitting a Forecast as required pursuant to this
subsection (a) or an updated Forecast as required pursuant to subsection
(b) shall not have any obligation under this Agreement to submit a Forecast that
provides for the delivery or purchase of any Product, and (B) Buyer shall have
no obligation under this

 

7

--------------------------------------------------------------------------------


 

Agreement to purchase any Product except as provided in a Monthly Schedule
established pursuant to subsection (b).

 

(iii)                               Seller shall promptly notify Buyer of any
known or anticipated events, including any unplanned outages of production
equipment, including Major Unplanned Outages, that will prevent Seller from
delivering the specified amounts of Product in accordance with the Forecasts,
and Buyer shall promptly notify Seller of any known or anticipated events that
will prevent Buyer from accepting the specified amounts of Product in accordance
with the Forecasts.

 

(iv)                              Each Forecast shall take into account any
Planned Outage, and Buyer shall not include in a Forecast the sale of a Product
from a Production Facility that cannot be produced at such Production Facility
due to a Planned Outage. If the desired delivery of any Product from or at a
Production Facility would be adversely affected by a Planned Outage, Seller
shall use commercially reasonable efforts, at Buyer’s request, to increase
deliveries of affected Product during preceding and succeeding Months. Any
variation included by Buyer in a Forecast due to a Planned Outage shall not be
taken into account for the purpose of the calculation of permitted variance
under Section 7(a)(i).

 

(v)                                 For the avoidance of doubt, notwithstanding
any provisions of clause (i) and clause (iv), Seller shall not have any
obligation to sell or deliver quantities of Product in excess of the Annual
Amount for such Product in any Contract Year.

 

(b)                                 No later than 45 days before the first day
of each Delivery Month, Buyer shall provide to Seller an updated Forecast,
subject to the same limitations set forth in Section 7(a) above, with such
updated Forecast to include Buyer’s proposed schedule for the delivery at each
Production Facility, or shipment to a Buyer Facility, of Product to Buyer during
such Month, including anticipated delivery dates and the applicable Delivery
Point at which Buyer desires delivery of such Product from a Production Facility
to be made.  No later than the first day of the Month immediately preceding each
Delivery Month, Seller shall either (i) confirm to Buyer that Seller accepts
Buyer’s updated Forecast, or (ii) submit to Buyer an alternative schedule (the
“Alternative Schedule”), which may be either (1) a schedule based on the updated
Forecast but modified to provide for the delivery of quantities of a Product
from one or more Production Facilities that are less than the applicable
quantities specified in Buyer’s updated Forecast, or (2) subject to the terms of
Section 7(c), a [***]; provided that Seller may only submit an Alternative
Schedule pursuant to (1) if and to the extent (x) the requested deliveries of a
Product from a Production Facility cannot be satisfied on account of a Seller
Force Majeure Event, after complying with Seller’s obligations under Section 13,
or (y) Buyer’s updated Forecast was not timely submitted or does not satisfy the
limitations in Section 7(a). In its submission of a proposed Alternative
Schedule, Seller shall include sufficient detail to demonstrate compliance with
the proviso of the previous sentence or, as applicable, subsection (c), and at
Buyer’s request, Seller shall provide additional information concerning Seller’s
inability to supply such Product quantities. At Buyer’s request, Seller and
Buyer shall consult together concerning Seller’s proposed Alternative Schedule
and use commercially reasonable efforts to agree upon any changes or revisions
to such proposed Alternative Schedule, including, as applicable, sales of
Product from other Seller facilities and sales of increased quantities of
Product in later Months (which sales shall not be accounted for in the
variations permitted in Section 7(a)(i) but shall be subject to
Section 7(a)(v)). If the Parties are unable to agree upon any such changes or
revisions to Seller’s proposed Alternative Schedule by the date that is 20 days
before the first day of the applicable Delivery Month, then the most recent
Alternative Schedule proposed by Seller shall become final (without prejudice to
any Buyer Claim hereunder that Seller has breached its obligations). Buyer’s
updated Forecast (if confirmed by Seller or if Seller fails to propose an
Alternative Schedule by the date that is 20 days before the first day of the

 

8

--------------------------------------------------------------------------------


 

applicable Delivery Month) or Seller’s Alternative Schedule (if Buyer’s updated
Forecast is not confirmed and such Alternative Schedule becomes final in
accordance with this subsection (b)) shall be binding and shall constitute the
monthly schedule for deliveries of Product in the applicable Delivery Month (the
“Monthly Schedule”).  In each Delivery Month the aggregate amount of each
Product to be delivered at each Delivery Point in such Month pursuant to the
applicable Monthly Schedule shall be binding on the Parties; provided that the
failure of either Party to meet the schedule for delivery or acceptance of
Product, as applicable, with respect to any particular day of such Month as set
out in such Monthly Schedule shall not result in liability to such Party except
as may occur with respect to any liability for demurrage or other third party
charges pursuant to subsection (h).

 

(c)                                  Seller may, in accordance with subsection
(b), submit an Alternative Schedule providing for [***], if (i) the Market
Prices for [***] for the Month preceding the Month preceding such Delivery Month
(the “Reference Month”) were less than [***], and (ii) Seller reasonably
believes that the Market Prices for [***] in the Month preceding the applicable
Delivery Month and in the Delivery Month will be less than [***].

 

(d)                                 In instances where Seller is obligated to
ship a quantity of Product to a Buyer Facility pursuant to a Monthly Schedule
and such quantity of Product is in transit, Buyer may request diversion and
delivery of such quantity in whole or in part to a different Delivery Point.
Seller shall use commercially reasonable efforts to achieve the requested
diversion and delivery, and Buyer shall be liable for the payment of any
incremental freight costs resulting thereby.

 

(e)                                  Seller shall deliver the specified amounts
of Product from the applicable Production Facility to the applicable Delivery
Point in accordance with each Monthly Schedule, and Buyer shall accept delivery
at such Delivery Point of the specified amounts of Product in accordance with
each Monthly Schedule. Seller shall promptly notify Buyer of any known or
anticipated events, including any unplanned outages of production equipment
(including Major Unplanned Outages), that will prevent Seller from delivering
the specified amounts of Product in accordance with the Monthly Schedule, and
Buyer shall promptly notify Seller of any known or anticipated events that will
prevent Buyer from accepting the specified amounts of Product in accordance with
the Monthly Schedule.

 

(i)                                     If Buyer fails to accept delivery of
Product at a Delivery Point in accordance with a Monthly Schedule, then Seller
shall have the right to sell such Product to a third party and Buyer shall be
liable to Seller for the excess of (i) the amount otherwise payable to Seller
under this Agreement for such Product, less (ii) the amount actually received by
Seller for such Product, plus reasonable costs and expenses. Seller shall use
commercially reasonable efforts to mitigate such amount.

 

(ii)                                  If Seller fails to deliver any Product at
a Delivery Point in accordance with a Monthly Schedule, then Buyer shall have
the right to purchase such Product from a third party and Seller shall be liable
to Buyer for the excess of (i) the amount actually paid by Buyer for such
Product, less (ii) the amount otherwise payable to Seller under this Agreement
for such Product, plus reasonable costs and expenses. Buyer shall use
commercially reasonable efforts to mitigate such amount.

 

(iii)                               If Seller is unable to sell Product to a
third party that Buyer failed to accept, or if Buyer is unable to buy Product
from a third party that Seller failed to supply, then the non-complying Party,
at the request of the other Party, shall use commercially reasonable efforts to
increase the quantity of Product it delivers and sells, or accepts and
purchases, as applicable, from or at another Production Facility or in later
Months in order to replace the quantity of Product that was not purchased or
sold due to such non-compliance.

 

9

--------------------------------------------------------------------------------


 

(f)                                   In instances in which the Delivery Point
for a Product is at a Production Facility (and not delivered by Seller to Buyer
at a Buyer Facility), Buyer shall provide all barges, trucks and railcars,
whether or not owned by Buyer, necessary for the transportation of Product from
the applicable Delivery Point and shall provide sufficient numbers of barges,
railcars or trucks for loading within time frames that will permit Seller to
meet each Monthly Schedule. All barges, trucks and railcars provided by Buyer
(i) shall be suitable for the transportation of the relevant Product, (ii) where
previously used for the transportation of other substances shall be cleaned of
such substances, and (iii) shall comply with all applicable Legal Requirements
(and in the case of barges with Seller’s applicable dock tariff). In order to
allow for the timely shipping of Products per each Monthly Schedule, Seller
shall work cooperatively with the transportation companies engaged by Buyer to
transport Products from the applicable Production Facility. However, for the
avoidance of doubt Seller shall have no liability pursuant to this Agreement for
deviations from the Monthly Schedules caused by inadequate transportation
services provided by the Buyer or such transportation companies.

 

(g)                                  In instances in which the Delivery Point
for a Product is at a Buyer Facility, Seller shall be responsible for providing
all transportation necessary to accomplish the applicable delivery of Product.
Without prejudice to the generality of the foregoing, each Party has the right
to request meetings with the other Party from time to time to discuss methods to
improve the efficiency of Product transport, which by mutual agreement may
include Buyer assigning, or taking an assignment of, carrier leases.

 

(h)                                 Each Party shall be liable to the other
Party for demurrage or other third party charges related to transportation delay
caused by such Party or its contractors.

 

(i)                                     Notwithstanding Section 22(a) of this
Agreement, all forecasts, schedules, notices and other communications between
the Parties pursuant to this Section 7 may be transmitted by email to an email
address designated by each Party from time to time or by such other equally
efficient means as the Parties may mutually agree.

 

8.                                      Product Mix and Location Flexibility

 

(a)                                 At least 90 days prior to the beginning of
each Contract Year during the term of this Agreement and as desired by either
Party, the Parties shall discuss increasing the Annual Amount of UAN by up to
100,000 Short Tons for such Contract Year and decreasing the Annual Amount of
Urea by an equivalent nutrient amount for such Contract Year, or vice versa. Any
such increase and decrease shall only occur by mutual agreement of the Parties
and shall not carry over into the succeeding Contract Year.

 

(b)                                 At least 90 days prior to the beginning of
each Contract Year and as desired by either Party, the Parties shall discuss,
and use commercially reasonable efforts to agree upon, reallocating quantities
of the Annual Amount of a Product from a Production Facility to another
Production Facility or any other fertilizer production facility then owned by
Seller or its Affiliates. Any such reallocation of Product quantities shall only
occur by mutual agreement of the Parties.

 

9.                                      DEF and Specialty Products

 

In the event that the Parties mutually wish to pursue the sale and purchase of
Diesel Exhaust Fluid, new nitrogen fertilizer products, or other products
developed by Seller or its Affiliates, the Parties intend that such arrangements
shall be memorialized in separate agreements from this Agreement.

 

10

--------------------------------------------------------------------------------


 

10.                               Title and Risk of Loss; Deliveries

 

(a)                                 Title to and risk of loss of Product shall
pass from Seller to Buyer as custody of Product passes from Seller to Buyer,
Buyer’s customer, or Buyer’s transportation company at the applicable Delivery
Point.

 

(b)                                 Seller shall provide Buyer, or, at Buyer’s
direction, Buyer’s transportation company, with the following documents at the
time of delivering Product to the Delivery Point: the bill of lading, origin
survey and any other customary transport documents to evidence delivery at the
Delivery Point.  Safety data sheets for Product can be found at:
http://www.cfindustries.com/products_safety-data-sheets.html.

 

11.                               Indemnity

 

(a)                                 Seller hereby agrees to protect, defend,
indemnify, and hold Buyer, its parent company, partners, subsidiaries and any
other Affiliates of Buyer, and their respective directors, officers, employees,
attorneys-in-fact, and agents (collectively the “Buyer Indemnitees”) free and
harmless from and against any and all Damages incurred by any Buyer Indemnitee
and arising in connection with (i) Seller’s breach of any representation or
warranty in this Agreement, including the failure of Product to meet the
Specifications, (ii) any other breach by Seller in the performance of its
covenants and agreements herein, (iii) the operation of any Production Facility,
(iv) the transportation, handling, use and sale of Product at or prior to the
Delivery Point, or (v) the negligence or willful misconduct of Seller’s
employees and Seller’s agents or subcontractors, or any of their employees, in
each instance to the fullest extent permitted by law. The duty to defend,
protect, indemnify and save the Buyer Indemnitees harmless referred to in the
preceding sentence shall remain effective notwithstanding the existence of
comparative, concurrent or contributing negligence of any person or entities
including, but not limited to, the Buyer Indemnitees, their agents, employees or
officers; provided however, that Seller shall not be liable for Damages to the
extent resulting from the breach of Buyer’s warranties or covenants herein or
the negligence or willful misconduct of the Buyer Indemnitees. Seller’s duty of
indemnification shall survive the termination or expiration of this Agreement.

 

(b)                                 Buyer hereby agrees to protect, defend,
indemnify, and hold Seller, its parent company, partners, subsidiaries and any
other Affiliates of Seller, and their respective directors, officers, employees,
attorneys-in-fact and agents (collectively the “Seller Indemnitees”) free and
harmless from and against any and all Damages incurred by any Seller Indemnitee
and arising in connection with (i) Buyer’s breach of any representation or
warranty in this Agreement, (ii) any other breach by Buyer in the performance of
its covenants and agreements herein, (iii) following delivery to Buyer’s
transportation company or Buyer at the applicable Delivery Point, the storage,
handling, transportation, use, and sale of Product (it being agreed that Buyer’s
rights under Sections 4(a) and 4(b) to make Claims of nonconformity to
Specifications within 45 days of shipment are not waived hereby), or (iv) the
negligence or willful misconduct of Buyer’s employees and Buyer’s agents or
subcontractors, or any of their employees, in each instance to the fullest
extent permitted by law. The duty to defend, protect, indemnify and save the
Seller Indemnitees harmless referred to in the preceding sentence shall remain
effective notwithstanding the existence of comparative, concurrent or
contributing negligence of any person or entities including, but not limited to,
the Seller Indemnitees, their agents, employees or officers; provided however,
that Buyer shall not be liable for Damages to the extent resulting from the
breach of Seller’s warranties or covenants herein or the negligence or willful
misconduct of the Seller Indemnitees. Buyer’s duty of indemnification shall
survive the termination or expiration of this Agreement.

 

(c)                                  IN NO EVENT SHALL EITHER SELLER OR BUYER BE
LIABLE TO THE OTHER PARTY OR THE OTHER PARTY’S INDEMNITEES UNDER ANY PROVISION
OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY INDEMNITY PROVISION
HEREOF) FOR PUNITIVE, EXEMPLARY, CONSEQUENTIAL, INCIDENTAL, INDIRECT, OR SPECIAL
DAMAGES IN TORT OR CONTRACT. FURTHERMORE, EXCEPT AS SET FORTH IN ARTICLE 7,

 

11

--------------------------------------------------------------------------------


 

NEITHER SELLER NOR BUYER SHALL BE LIABLE TO THE OTHER PARTY OR THE OTHER PARTY’S
INDEMNITEES UNDER ANY PROVISION OF THIS AGREEMENT FOR LOST PROFITS, LOST
BUSINESS OPPORTUNITIES OR BUSINESS INTERRUPTION. THE PRECEDING SENTENCES SHALL
NOT BE CONSTRUED, HOWEVER, AS LIMITING THE OBLIGATION OF EITHER SELLER OR BUYER
TO INDEMNIFY THE OTHER PARTY OR THE OTHER PARTY’S INDEMNITEES AGAINST CLAIMS
ASSERTED BY THIRD PARTIES, INCLUDING, BUT NOT LIMITED TO, THIRD PARTY CLAIMS FOR
PUNITIVE, EXEMPLARY, CONSEQUENTIAL, INCIDENTAL, INDIRECT OR SPECIAL DAMAGES, OR
FOR LOST PROFITS, LOST BUSINESS OPPORTUNITIES OR BUSINESS INTERRUPTION.

 

(d)                                 If there occurs a third party Claim that
either Party asserts is indemnifiable pursuant to Section 11(a) or 11(b), the
Party seeking indemnification (the “Indemnified Party”) shall promptly provide
notice (the “Notice of Claim”) to the other Party obligated to provide
indemnification (the “Indemnifying Party”). Providing the Notice of Claim shall
be a condition precedent to any liability of the Indemnifying Party hereunder,
and the failure to provide prompt notice as provided herein will relieve the
Indemnifying Party of its obligations hereunder, but only if and to the extent
that such failure materially prejudices the Indemnifying Party hereunder. If the
Indemnified Party provides a Notice of Claim to the Indemnifying Party of the
commencement thereof, the Indemnifying Party shall be entitled to participate
therein and, to the extent that it shall wish, to assume the defense thereof,
with counsel reasonably satisfactory to the Indemnified Party; provided, that
prior to the Indemnifying Party assuming control of such defense, it shall first
(i) verify to the Indemnified Party in writing that such Indemnifying Party
shall be fully responsible (with no reservation of any rights) for all
liabilities and obligations relating to such Claim for indemnification subject
to indemnification hereunder and (ii) enter into an agreement with the
Indemnified Party in form and substance reasonably satisfactory to the
Indemnified Party that unconditionally guarantees the payment and performance of
any liability or obligation which may arise with respect to such Claim or facts
giving rise to such Claim for indemnification hereunder, to the extent
indemnifiable under this Section 11. After notice from the Indemnifying Party to
such Indemnified Party of such election so to assume the defense thereof, the
Indemnifying Party shall not be liable to the Indemnified Party hereunder for
any legal expenses of other counsel or any other expenses, in each case
subsequently incurred by the Indemnified Party, in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that if
the Indemnified Party reasonably believes that counsel for the Indemnifying
Party cannot represent both the Indemnified Party and the Indemnifying Party
because such representation would be reasonably likely to result in a conflict
of interest, then the Indemnified Party shall have the right to its own defense
by counsel (limited to one firm) of its own choosing and at the sole cost and
expense of the Indemnifying Party. The Indemnified Party agrees to reasonably
cooperate with the Indemnifying Party and its counsel in the defense against any
such asserted liability. In any event, the Indemnified Party shall have the
right to participate at its own expense in the defense of such asserted
liability. No Indemnifying Party, in the defense of any Claim shall, except with
the written consent of each Indemnified Party, consent to entry of any judgment
or enter into any settlement that does not include as an unconditional term
thereof the release of the Indemnified Party from all liability in respect to
such Claim or that does not solely require the payment of money damages by the
Indemnifying Party. The Indemnifying Party agrees to afford the Indemnified
Party and its counsel the opportunity to be present at, and to participate in,
conferences with all persons asserting any Claim against the Indemnified Party
or conferences with representatives of or counsel for such persons. In no event
shall the Indemnifying Party, without the written consent of the Indemnified
Party, settle any Claim on terms that provide for (i) a criminal sanction
against the Indemnified Party or (ii) injunctive relief affecting the
Indemnified Party.

 

(e)                                  Upon receipt of a Notice of Claim, the
Indemnifying Party, if it does not elect to assume the control of the defense,
shall have 20 calendar days to contest its indemnification obligation with
respect to such Claim, or the amount thereof, by written notice to the
Indemnified Party (the “Contest Notice”); provided, however, that if, at the
time a Notice of Claim is submitted to the Indemnifying Party the amount

 

12

--------------------------------------------------------------------------------


 

of the Damage in respect thereof has not yet been determined, such 20 day period
in respect of, but only in respect of the amount of the Damage, shall not
commence until a further written notice (the “Notice of Liability”) has been
sent or delivered by the Indemnified Party to the Indemnifying Party setting
forth the amount of the Damage incurred by the Indemnified Party that was the
subject of the earlier Notice of Claim. Such Contest Notice shall specify the
reasons or bases for the objection of the Indemnifying Party to the Claim, and
if the objection relates to the amount of the Damages asserted, the amount, if
any, that the Indemnifying Party believes is due the Indemnified Party, and any
undisputed amount shall be promptly paid over to the Indemnified Party. If no
such Contest Notice is given within such 20 day period, the obligation of the
Indemnifying Party to pay the Indemnified Party the amount of the Damages set
forth in the Notice of Claim, or subsequent Notice of Liability, shall be deemed
established and accepted by the Indemnifying Party.

 

(f)                                   If the Indemnifying Party fails to assume
the defense of such Claim or, having assumed the defense and settlement of such
Claim, fails reasonably to contest such Claim in good faith, the Indemnified
Party, without waiving its right to indemnification, may assume, at the cost of
the Indemnifying Party, the defense and settlement of such Claim; provided,
however, that (i) the Indemnifying Party shall be permitted to join in the
defense and settlement of such Claim and to employ counsel at its own expense,
(ii) the Indemnifying Party shall cooperate with the Indemnified Party in the
defense and settlement of such Claim in any manner reasonably requested by the
Indemnified Party, and (iii) the Indemnified Party shall not settle such Claim
without soliciting the views of the Indemnifying Party and giving them due
consideration.

 

(g)                                  The Indemnifying Party shall make any
payment required to be made under this Section 11 in cash and on demand. Any
payments required to be paid by an Indemnifying Party under this Section that
are not paid within seven (7) Business Days of the date on which such obligation
becomes final shall thereafter be deemed delinquent, and the Indemnifying Party
shall pay to the Indemnified Party, immediately upon demand, interest at the
Default Rate, from the date such payment becomes delinquent to the date of
payment of such delinquent sums, which interest shall be considered to be
Damages of the Indemnified Party.

 

12.                               Taxes, Fees and Licenses

 

Buyer shall pay all taxes, assessments, duties, fees, levies, penalties,
licenses or charges imposed by any Governmental Authority, including state
tonnage taxes (collectively “Taxes”) which may now or hereafter be imposed on or
with respect to Product after the applicable Delivery Point, and Seller shall
pay all Taxes which may now or hereafter be imposed on or with respect to
Product before or at the Delivery Point. If Seller is required to remit or pay
Taxes that are Buyer’s responsibility hereunder, Seller shall include charges
for such Taxes in its invoices to Buyer pursuant to Section 6, and Buyer shall
reimburse Seller for such Taxes in its payment of such invoices. If Buyer is
required to remit or pay Taxes that are Seller’s responsibility hereunder, Buyer
shall include charges for such Taxes in its invoices to Seller pursuant to
Section 6, and Seller shall reimburse Buyer for such Taxes in its payment of
such invoices. Each Party shall take such steps as the other Party reasonably
requests and that can be accomplished without cost to mitigate the assessment of
Taxes against such requesting Party. Buyer shall obtain, at its expense, any
licenses, permits or other registrations required to accept delivery of Product.
Seller shall obtain, at its expense, any licenses, permits or other
registrations required for the sale of Product.

 

13.                               Force Majeure

 

(a)                                 A “Seller Force Majeure Event” shall mean,
subject to the terms of this Section 13, an event affecting Seller or an
applicable Affiliate, that in either case is beyond the reasonable control of
Seller or the applicable Affiliate and that materially limits or wholly prevents
the production or delivery of Product to be sold by Seller pursuant to this
Agreement, which may include, without limitation: (i) physical

 

13

--------------------------------------------------------------------------------


 

events such as act of God, disease, landslides, sinkholes, floods, lightning,
earthquakes, fires, storms such as hurricanes and tornadoes, or explosions;
(ii) a Change in Law; (iii) strikes, lockouts, combination of workers or other
labor difficulties (from whatever cause arising, and whether or not the demands
of the employees are reasonable or within Seller’s or one of its Affiliate’s
power to satisfy); (iv) terrorist attacks, riots, sabotage, insurrections or
wars; (v) breakage or accident to critical machinery or critical equipment
(other than because of failure to regularly maintain such machinery or equipment
in accordance with standard industry practice); (vi) curtailment or interruption
of the supply of natural gas, electricity or other raw materials or services
necessary for the production or delivery of Product; and (vii) interruption of
rail, barge or road transportation or other rail, barge or road services if due
to an event described in clauses (i), (ii), (iii) or (iv). Notwithstanding the
foregoing, none of the following shall in any event be deemed to be a Seller
Force Majeure Event: (1) an act, omission, event or circumstance that is
principally caused as a result of the negligence, willful misconduct or default
of Seller or an Affiliate of Seller; (2) any failure by Seller or an Affiliate
of Seller to obtain, maintain or renew (as applicable) any licenses, permits or
other registrations in the ordinary course required for the production, delivery
and sale of Product; and (3) any Major Unplanned Outage.

 

(b)                                 A “Buyer Force Majeure Event” shall mean,
subject to the terms of this Section 13, an event beyond Buyer’s reasonable
control that that materially limits or wholly prevents the acceptance by Buyer
(or Buyer’s transportation company) of Product to be sold pursuant to this
Agreement, which may include, without limitation: (i) physical events such as
act of God, disease, landslides, sinkholes, floods, lightning, earthquakes,
fires, storms such as hurricanes and tornadoes, or explosions; (ii) a Change in
Law; (iii) strikes, lockouts, combination of workers or other labor difficulties
(from whatever cause arising, and whether or not the demands of the employees
are reasonable or within Buyer’s or an Affiliate’s power to satisfy);
(iv) terrorist attacks, riots, sabotage, insurrections or wars; (v) breakage or
accident to critical machinery or critical equipment (other than because of
failure to regularly maintain such machinery or equipment in accordance with
standard industry practice); (vi) curtailment or interruption of the supply of
natural gas, electricity or other raw materials or services necessary for the
receipt of Product, and (vii) interruption of rail, barge or road transportation
or other rail, barge or road services if due to an event described in clauses
(i), (ii), (iii) or (iv). Notwithstanding the foregoing, none of the following
shall in any event be deemed to be a Buyer Force Majeure Event: (1) an act,
omission, event or circumstance that is principally caused as a result of the
negligence, willful misconduct or default of Buyer or one of its Affiliates; and
(2) any failure by Buyer or one of its Affiliates to obtain, maintain or renew
(as applicable) any licenses, permits or other registrations in the ordinary
course required for the purchase of Product.

 

(c)                                  During and to the extent of a Seller Force
Majeure Event claimed by Seller, if such Seller Force Majeure Event prevents
delivery of Product at or sourced from a particular Production Facility, Seller
shall use commercially reasonable efforts to source Product from an alternative
Production Facility or any other fertilizer production facility then-owned by
Seller or its Affiliates. Seller covenants and agrees that if a Seller Force
Majeure Event adversely affects production of Product at a Production Facility
or supply of Product to Buyer in accordance with this Agreement (i) to the
extent only a portion of production has been affected at a Production Facility,
Buyer shall [***], and (ii) Buyer shall [***]. In the event that alternative
sourcing is not commercially reasonable, Seller’s obligation to sell and deliver
Product from the Production Facility affected by the Seller Force Majeure Event
(and Buyer’s corresponding obligation to purchase and accept Product from the
Production Facility affected by the Seller Force Majeure Event) shall, subject
to Seller’s compliance with this Section 13, be excused to the extent of the
Seller Force Majeure Event claimed by Seller.

 

(d)                                 Seller shall (i) give Buyer notice of any
Seller Force Majeure Event claimed by Seller within seven (7) Business Days of
the later of (A) the occurrence of the Seller Force Majeure Event and (B) first
becoming aware of the existence of such Seller Force Majeure Event; (ii) use
commercially reasonable efforts to eliminate the effects of and restore sales
and deliveries impaired by the Seller Force Majeure

 

14

--------------------------------------------------------------------------------


 

Event (notwithstanding that the original cause was beyond its reasonable
control); (iii) as promptly as possible resume full scale production and keep
Buyer regularly informed of all progress in such regard; and (iv) use
commercially reasonable efforts to increase the quantity of Product to be
delivered to Buyer from or at another Production Facility or after termination
of the Seller Force Majeure Event in order to replace the quantity of Product
that was not delivered due to such Seller Force Majeure Event; provided,
however, that Seller shall not, for the avoidance of doubt, be obliged to
increase the Annual Amount in any Contract Year as a result of using
commercially reasonable efforts under this subsection (d)(iv).

 

(e)                                  During and to the extent of a Buyer Force
Majeure Event claimed by Buyer, Buyer’s obligation to purchase and accept
Product pursuant to this Agreement (and Seller’s corresponding obligation to
sell and deliver Product) shall, subject to Buyer’s compliance with this
Section 13, be excused. Buyer shall (i) give Seller notice of any Buyer Force
Majeure Event claimed by Buyer within seven (7) Business Days of the later of
(A) the occurrence of the Buyer Force Majeure Event and (B) first becoming aware
of the existence of such Buyer Force Majeure Event; (ii) use commercially
reasonable efforts to eliminate the effects of and restore its ability to
accept, transport, deliver, store and use Product impaired by the Buyer Force
Majeure Event (notwithstanding that the original cause was beyond its reasonable
control); and (iii) as promptly as possible resume purchasing and keep Seller
regularly informed of all progress in such regard.

 

(f)                                   If the non-performance of Seller’s Product
sale and delivery obligations from a specified Production Facility due to a
Seller Force Majeure Event continues on an uninterrupted basis for 365 days, by
notice to Seller within 30 days thereafter, Buyer may terminate its purchase
obligations as to such Product from such Production Facility to the extent of
the quantity that, except for the Seller Force Majeure Event, otherwise would
have been delivered at or from such Production Facility.

 

(g)                                  If the non-performance of Buyer’s Product
purchase and acceptance obligations from a specified Production Facility due to
a Buyer Force Majeure Event continues on an uninterrupted basis for 365 days, by
notice to Buyer within 30 days thereafter, Seller may terminate its delivery and
sale obligations as to such Product from such Production Facility to the extent
of the quantity that, except for the Seller Force Majeure Event, otherwise would
have been delivered at or from such Production Facility.

 

(h)                                 Notwithstanding the foregoing provisions of
this Section 13, neither Seller nor Buyer shall be relieved of any obligation to
pay any amounts owed under this Agreement arising prior to or independent from
permitted nonperformance under a Seller Force Majeure Event or Buyer Force
Majeure Event.

 

(i)                                     No Seller Force Majeure Event or Buyer
Force Majeure Event pursuant to this Section 13 shall operate to extend the term
of this Agreement or (except as provided in subsections (f) and (g)) to
terminate it.

 

14.                               Major Unplanned Outages

 

(a)                                 A “Major Unplanned Outage” means an event,
circumstance or outage at a Production Facility that (i) regardless of whether
the occurrence of such event is beyond Seller’s or its applicable Affiliates’
reasonable control, materially limits or wholly prevents the production of
Product at such Production Facility, (ii) lasts in excess of four (4) weeks,
(iii) is not caused by the gross negligence or willful misconduct of Seller, its
Affiliates, employees, contractors or agents, (iv) is not a Seller Force Majeure
Event, and (v) is notified to Buyer by Seller to be a Major Unplanned Outage.

 

(b)                                 During and to the extent of a Major
Unplanned Outage, if such Major Unplanned Outage prevents delivery of Product at
or sourced from a particular Production Facility, Seller shall use commercially
reasonable efforts to source Product from an alternative Production Facility or
any other

 

15

--------------------------------------------------------------------------------


 

fertilizer production facility then-owned by Seller or its Affiliates. Seller
covenants and agrees that if a Major Unplanned Outage adversely affects
production of Product at a Production Facility or supply of Product to Buyer in
accordance with this Agreement (i) to the extent only a portion of production
has been affected at a Production Facility, Buyer shall [***], and (ii) Buyer
shall [***]. In the event that alternative sourcing is not commercially
reasonable, Seller’s obligation to sell and deliver Product from the Production
Facility affected by the Major Unplanned Outage (and Buyer’s corresponding
obligation to purchase and accept Product from the Production Facility affected
by the Major Unplanned Outage) shall, subject to Seller’s compliance with this
Section 14, be excused to the extent of the Major Unplanned Outage except as
provided in subsections (c), (d) and (e).

 

(c)                                  Seller shall (i) use commercially
reasonable efforts to eliminate the effects of and restore sales and deliveries
impaired by the Major Unplanned Outage; (ii) as promptly as possible resume full
scale production and keep Buyer regularly informed of all progress in such
regard; and (iii) use commercially reasonable efforts in such Contract Year to
increase the quantity of Product to be delivered to Buyer from or at another
Production Facility or after termination of the Major Unplanned Outage in order
to replace the quantity of Product that was not delivered due to such Major
Unplanned Outage.

 

(d)                                 If Seller fails to deliver any Product at a
Delivery Point in accordance with a Monthly Schedule as the result of a Major
Unplanned Outage, then Buyer shall have the right to purchase such Product from
a third party and Seller shall be liable to Buyer for the excess of (i) the
amount actually paid by Buyer for such Product, less (ii) the amount otherwise
payable to Seller under this Agreement for such Product, plus reasonable costs
and expenses. Buyer shall use commercially reasonable efforts to mitigate such
amount.

 

(e)                                  “Deficiency Amount” means an amount of
Product measured in nutrient tons that Seller has failed to deliver in a
Contract Year as the result of a Major Unplanned Outage and to which Buyer was
otherwise entitled under a Monthly Schedule, less any nutrient tons of Product
that Buyer has elected to purchase pursuant to subsection (d) and for which
Seller has paid corresponding amounts due to Buyer pursuant to subsection (d).

 

(i)                                     For any Contract Year in which there is
a Deficiency Amount, the total Annual Amount of Product for the subsequent
Contract Year as measured in nutrient tons (i.e. the Annual Amount of Urea
measured in nutrient tons plus the Annual Amount of UAN measured in nutrient
tons) shall be increased in an amount equal to the lesser of (x) such Deficiency
Amount plus any residual Deficiency Amounts carried over from prior Contract
Years, or (y) 30,000 nutrient tons. The division of any such increase in the
Annual Amount of nutrient tons as between each Product in such subsequent
Contract Year shall be at Buyer’s option communicated to Seller no later than
January 31 of such subsequent Contract Year.  The Parties shall use commercially
reasonable efforts to determine the Production Facilities and Months in which
such increase in nutrient tons shall be delivered; provided that unless
otherwise agreed to by Seller, no more than 20,000 nutrient tons shall be
allocated to any one Production Facility.

 

(ii)                                  Any quantity of Deficiency Amount from a
Contract Year that has not been used to increase the Annual Amount of Product
nutrient tons in the subsequent Contract Year as the result of the 30,000
nutrient ton cap provided in clause (i), shall be carried over into succeeding
Contract Years and added to the Annual Amount of Product nutrient tons in those
Contract Years pursuant to the limitations set forth in clause (i) until such
quantity of Deficiency Amount has been reduced to zero. For the avoidance of
doubt, it is the intent of this

 

16

--------------------------------------------------------------------------------


 

subsection (e) to ensure that Buyer has the opportunity to purchase in
subsequent Contract Years any Deficiency Amount of Product.

 

(f)                                   Seller shall give notice to Buyer, as soon
as reasonably practicable, after first becoming aware of the existence of an
outage affecting production equipment that will or could, with the passage of
time, become a Major Unplanned Outage.

 

(g)                                  Notwithstanding the foregoing provisions of
this Section 14, neither Seller nor Buyer shall be relieved of any obligation to
pay any amounts owed under this Agreement arising prior to or independent from
permitted nonperformance under a Major Unplanned Outage.

 

(h)                                 No Major Unplanned Outage pursuant to this
Section 14 shall operate to extend the term of this Agreement.

 

15.                               Warranty

 

Seller represents and warrants that (i) at the time of delivery to the
applicable Delivery Point, Product will conform to the applicable
Specifications, and (ii) Seller will convey good and marketable title to
Product, free and clear of any and all liens, mortgages, security interests,
charges or other encumbrances. EXCEPT AS SET FORTH IN THIS AGREEMENT, SELLER
ASSUMES NO OTHER LIABILITY WITH RESPECT TO PRODUCT AND MAKES NO OTHER WARRANTY
WHETHER OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR OTHERWISE,
EXPRESSED OR IMPLIED, WITH RESPECT THERETO.

 

16.                               Default and Remedies

 

(a)                                 Events of Default. An event of default
(“Event of Default”) as to a Party shall be deemed to have occurred upon the
following:

 

(i)                                     Such Party fails to make payment of an
amount which is due to the other Party and such failure extends for more than 10
Business Days after notice by such other Party.

 

(ii)                                  Such Party experiences a Bankruptcy Event.

 

(iii)                               Such Party fails to perform any of its
covenants or obligations (other than obligations which are addressed in clause
(a)(i)) in accordance with this Agreement and such failure is not cured within
30 days after the defaulting Party’s receipt of notice of such failure from the
non-defaulting Party.

 

(b)                                 Remedies. Upon the occurrence of an Event of
Default as provided in Section 16(a) above, the non-defaulting Party may suspend
performance of its obligations hereunder with respect to the defaulting Party
(including as to the specific defaulted obligation of the defaulting Party but
otherwise performing and requiring performance of the remainder of the
obligations), terminate this Agreement with respect to the defaulting Party, or
take any other action (including Claim for damages) or pursue any other right
available to it under this Agreement, at law or in equity; provided however,
that no Party may terminate this Agreement while the resolution of any Dispute
is pending pursuant to Section 20(b) (whether by mini-trial or lawsuit)
contesting a Party’s right to terminate. Remedies provided herein are cumulative
and the exercise of one shall not limit, waive or preclude the exercise of other
remedies at the same time or subsequently.

 

17

--------------------------------------------------------------------------------


 

17.                               Representations and Warranties

 

Each Party hereby warrants to the other Party that:

 

(a)                                 it is duly incorporated and existing in
accordance with the laws of its jurisdiction of incorporation or organization
and is duly qualified to do business under the laws of such jurisdiction and
each other jurisdiction in which such qualification is required;

 

(b)                                 it has capacity and has obtained all
necessary authorization (if any) to enter into this Agreement and to undertake
all of the obligations anticipated hereby;

 

(c)                                  that the execution and delivery of this
Agreement by it and the performance of its obligations under this Agreement do
not and shall not violate, conflict with or result in a breach of any decree,
memorandum and/or articles of incorporation or organization, charter, by-law,
law, contract or obligation to which it is a party or by which it is bound; and

 

(d)                                 this Agreement constitutes its legally valid
and binding obligation enforceable against it in accordance with its terms.

 

18.                               Coordination and Review

 

(a)                                 Following the Delivery Commencement Date,
representatives of the Parties shall meet each quarter, via teleconference or in
person, during the term at a mutually acceptable time and place to review and
coordinate the operational aspects of each Party’s performance of its
obligations under this Agreement, Planned Outages and the responses to Major
Unplanned Outages and any Seller Force Majeure Events or Buyer Force Majeure
Events, if applicable. A representative of Seller shall chair such meetings.
Seller shall regularly and promptly keep Buyer advised of changes in the
expected duration of Seller Force Majeure Events and Major Unplanned Outages
affecting the supply of Product.

 

(b)                                 Representatives of the Parties shall meet in
person twice in each Contract Year at a mutually acceptable time and place to
review the administration and overall workings of this Agreement, including any
conflicts that have arisen thereunder.

 

19.                               Confidentiality

 

(a)                                 Each Party shall keep and maintain, and
shall cause its officers, employees, agents and contractors to keep and
maintain, the confidentiality of all information contained in or relating to the
performance of this Agreement or about the other Party and shall not disclose
any information to a third party except to the extent necessary to perform its
obligations or to enforce its rights under this Agreement and except that
neither Party shall have any obligation of confidentiality with respect to
information that (a) is generally available to the public, (b) is or becomes
known to such Party through sources not bound by any obligation of
confidentiality, or (c) is required to be disclosed under applicable law, legal
process or rules of any securities exchange. In the event that a Party is
required by Legal Requirement to disclose any such information relating to this
Agreement, the Party shall provide the other Party with prompt notice of such
Legal Requirement, unless legally prohibited from doing so. In the case of legal
process (which includes any judicial, administrative or governmental
proceeding), the other Party may seek a protective order or other appropriate
remedy, at its expense, and/or waive compliance with this Agreement, and the
first Party will make a reasonable effort to assist the other Party in seeking
such protective order or other remedy, unless legally prohibited from doing so.
If such protective order or other remedy is not obtained, or the first Party
waives compliance with the provisions of this Agreement, the Party will furnish
only that portion of information which is lawfully required or requested, and
the Party will use reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded to all such documents, data, or
information which is disclosed. Notwithstanding the foregoing, either Party may
disclose information of the type

 

18

--------------------------------------------------------------------------------


 

described in this Section 19 to such Party’s professional advisors (including
attorneys, accountants and auditors) so long as such professional advisors are
made aware of the confidentiality obligations set forth in this Section 19.

 

(b)                                 Seller shall establish and implement
customary measures to insure that only Seller’s personnel responsible for the
production and delivery of Product in accordance with this Agreement shall have
access to Buyer’s Forecasts and the Monthly Schedule. Buyer shall establish and
implement customary measures to insure that only Buyer’s personnel responsible
for arranging for the purchase of Product in accordance with this Agreement
shall have access to Seller’s schedule of Planned Outages.

 

20.                               Dispute Resolution and Governing Law

 

(a)                                 This Agreement shall be governed and
construed in accordance with the substantive laws of the State of New York,
without reference to conflicts of law principles that could mandate the
application of the laws of another jurisdiction. The United Nations Convention
on the International Sale of Goods shall not apply.

 

(b)                                 Except for matters subject to resolution
pursuant to subsection (c) and except for a Party’s right to seek injunctive
relief pursuant to Section 20, in the event of any dispute arising out of, or
relating to, this Agreement or the breach, termination or validity thereof
(“Dispute”), the Parties agree: first, to submit the Dispute for review by
representatives from each Party, who shall meet promptly after the Dispute first
arising at a mutually acceptable time, in person, to discuss in good faith and
seek resolution of the applicable Dispute, and second, if the foregoing
resolution procedure is unsuccessful within 45 days of the first meeting of the
applicable representatives, to submit the Dispute for resolution by
“mini-trial”, unless they agree that such procedure is inappropriate for the
matter in controversy. Such mini-trial shall be conducted in accordance with the
International Institute for Conflict Prevention and Resolution (CPR) Mini Trial
Agreement for Business Disputes before a panel consisting of an executive with
full decision-making authority from each Party and neutral mediator selected
jointly by the Parties. Limited discovery shall be permitted as agreed by the
Parties. The mini-trial shall be conducted in New York, New York, at an agreed
time, place and date. Arguments may be presented by counsel or others as each
Party deems appropriate. Each Party shall have no more than three hours (which
may be extended by mutual agreement) to present exhibits, testimonies, summaries
of testimony and argument. No recording of the proceeding shall be permitted.
The executives may have present and consult with other advisors as deemed
appropriate. Such proceeding shall be confidential and, unless a mutually
agreeable settlement is reached, no portion of the proceeding shall be binding
on either Party or used for any purpose in any subsequent proceeding. If a
mutually agreeable settlement is reached, the panel shall prepare or cause to be
prepared a written settlement agreement setting forth the terms and conditions
of the settlement which shall be executed by each Party and shall be enforceable
by, and binding upon, each Party. In the event a mutually agreeable settlement
is not reached through use of the mini-trial proceeding or within 120 days of
the initiation of the mini-trial procedure, any Party may initiate legal
proceedings in accordance with subsection (d). The neutral mediator shall be
disqualified as a witness, consultant or expert in any subsequent proceeding.
Performance of the Parties’ obligations to sell and purchase under this
Agreement shall not be suspended pending resolution of any Dispute by mini-trial
pursuant to this Section 20(b), or any lawsuit brought by a Party contesting a
Party’s right to terminate or suspend performance because of breach or
otherwise.

 

(c)                                  Any Dispute relating solely to an invoice
dispute under Section 6 or a price calculation under Section 5 or Exhibit 2
shall be resolved by submitting the dispute to an independent accounting firm,
acceptable to both Parties, which is not at the time of the Dispute engaged by,
and which for two (2) years prior to the applicable Dispute has not been engaged
by, either Party other than to determine Disputes hereunder (the “Neutral
Accounting Arbitrator”), whose charges shall be borne one half by Seller and

 

19

--------------------------------------------------------------------------------


 

one half by Buyer. The Parties shall submit all information requested by the
Neutral Accounting Arbitrator, whose decision except in cases of manifest error
shall be final and unappealable. Each Party shall submit to the Neutral
Accounting Arbitrator any information or documents requested by the other Party
in connection with such Dispute.

 

(d)                                 Subject to subsection (b) and (c), in any
action or proceeding relating to a Dispute, each Party irrevocably and
unconditionally submits to the general jurisdiction of the courts of the United
States of America sitting in New York, New York and consents and agrees that any
such action or proceeding may be brought in such courts and waives any objection
that it may have to the venue of such courts, including but not limited to on
the basis of inconvenient forum. Each Party further waives any right to jury
trial in any such court in any action or proceeding arising under or relating to
this Agreement.

 

21.                               Injunctive Relief

 

The Parties acknowledge and agree that violations of any of (i) the Parties’
respective purchase and sale obligations under this Agreement, including
scheduling requirements under Section 7, or (ii) the Parties’ respective
confidentiality obligations under Section 19, may result in losses to Buyer or
Seller, as the case may be, for which liquidated damages or other monetary
relief may not be adequate. Accordingly, the Parties agree that Buyer or Seller,
as the case may be, shall be entitled to injunctive and other equitable relief,
without the posting of a bond, in the event of a threatened or actual breach of
any of the obligations set forth in clauses (i) and (ii) of the immediately
preceding sentence, which injunctive relief shall be in addition to and not in
lieu of other remedies available under this Agreement

 

22.                               Miscellaneous

 

(a)                                 Notices. Notices required or permitted
hereunder shall be in writing, in English, and shall be deemed given when sent
by recognized courier service to the address set forth below or to such other
address (and by such other means) as either Party shall notify to the other:

 

If to Seller:

 

CF Industries Nitrogen, LLC

Attn: Senior Vice President, Sales, Distribution and Market Development

4 Parkway North, Suite 400

Deerfield, IL 60015-2590

 

With copy to:

 

CF Industries Nitrogen, LLC

Attn: General Counsel

4 Parkway North, Suite 400

Deerfield, IL 60015-2590

 

If to Buyer:

 

CHS Inc.
Attention: Vice President, Crop Nutrients

5500 Cenex Drive
Inver Grove Heights, MN 55077-1733

 

With copy to:

 

20

--------------------------------------------------------------------------------


 

CHS Inc.
Attention: Legal Department

5500 Cenex Drive
Inver Grove Heights, MN 55077-1733

 

(b)                                 Bankruptcy Matters.  This Agreement and all
transactions entered into hereunder constitutes a “forward contract” or a “swap
agreement” within the meaning of the United States Bankruptcy Code (11 U.S.C.
Section 101 (2000)); each Party is a “swap participant” within the meaning of
the United States Bankruptcy Code with respect to any transaction that
constitutes a “swap agreement”; each Party is a “forward contract merchant”
within the meaning of the United States Bankruptcy Code with respect to any
transactions that constitute “forward contracts”; all payments made or to be
made by one Party to the other Party pursuant to this Agreement constitute
“settlement payments” within the meaning of the United States Bankruptcy Code;
each Party’s rights under Section 16(b) to terminate this Agreement constitutes
a “contractual right to liquidate” the transactions within the meaning of the
United States Bankruptcy Code; and this Agreement constitutes a master netting
agreement as defined within the meaning of the United States Bankruptcy Code, as
amended.

 

(c)                                  No Third-Party Rights. This Agreement is
intended solely for the benefit of the Parties, their direct and indirect
Affiliates, and their respective successors, permitted assignees and legal
representatives, and is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the Parties.

 

(d)                                 Assignment.

 

(i)                                     This Agreement may not be assigned by
Seller without the written consent of Buyer not to be unreasonably withheld, and
this Agreement may not be assigned by Buyer except in accordance with
Section 22(d)(ii); provided, however, notwithstanding the foregoing, either
Seller or Buyer may assign this Agreement to an Affiliate of the assigning Party
without the consent of the non-assigning Party so long as the assigning Party
remains primarily liable hereunder.

 

(ii)                                  Buyer may assign this Agreement to any
person or entity, without the consent of Seller, that:

 

(1)                                 has a creditworthiness that is equivalent to
or greater than Buyer; provided, however, that such creditworthiness shall be
conclusively established if the proposed assignee has a tangible net worth, or
is guaranteed by a person with either a tangible net worth, of at least US$2
billion or a credit rating of at least “BBB-” by S&P or “Baa3” by Moody’s; and

 

(2)                                 is not a Seller Competitor.

 

(e)                                  Waivers. No waiver by any Party of any
breach of any promise, commitment, covenant, condition or obligation contained
in this Agreement to be performed or fulfilled by the other Party shall be
construed as any waiver of any succeeding breach of or failure to fulfill the
same or any other promise, commitment, covenant, condition or obligation. All
waivers must be in writing and executed by the Party against whom they are to be
enforced.

 

21

--------------------------------------------------------------------------------


 

(f)                                   Entirety and Conflict. This Agreement sets
out the entire understanding and agreement among the Parties as to the subject
matter hereof and supersedes all prior negotiations, commitments and writings
pertaining to such subject matter. For the avoidance of doubt, nothing in this
Agreement is intended to override any other agreement entered into between the
Parties and which does not directly address the Parties’ respective obligations
to purchase and sell Product hereunder.

 

(g)                                  Multiple Counterparts. This Agreement may
be executed in counterparts, each of which shall be deemed an original, and all
of which together shall constitute one and the same instrument, and may be
executed through electronic facsimile.

 

(h)                                 Preparation. This Agreement was negotiated
and prepared by the Parties with advice of counsel to the extent deemed
necessary by each Party, and was not prepared by any Party to the exclusion of
the other and, accordingly, should not be construed against any Party by reason
of its preparation.

 

(i)                                     Amendment. No modification or amendment
of this Agreement shall be binding unless made specifically in writing and duly
executed by the authorized representatives of both Parties.

 

(j)                                    Insurance.

 

(i)                                     Seller shall, at its own expense, effect
and maintain or cause to be maintained for the duration of this Agreement on the
Seller’s behalf:

 

(1)                                 Commercial General Liability &
Umbrella/Excess Liability insurance with minimum annual limits of $25,000,000
per occurrence for bodily injury and property damage, including coverage for
contractual liability and products/completed operations;

 

(2)                                 Workers’ Compensation and Employer’s
Liability insurance and such other forms of insurance which Seller is required
to maintain in order to comply with Applicable Law and any statutory limits
under workers’ compensation laws in all applicable States;

 

(3)                                 Commercial property insurance including
business interruption coverage; and

 

(4)                                 upon request by Buyer, Seller shall provide
Buyer with a certificate of insurance, executed by a duly authorized
representative of each insurer, evidencing full compliance with the insurance
requirements set forth herein.

 

(ii)                                  Buyer shall, at its own expense, effect
and maintain for the duration of this Agreement on the Buyer’s own behalf:

 

(1)                                 Commercial General Liability &
Umbrella/Excess Liability insurance with minimum annual limits of $25,000,000
per occurrence for bodily injury and property damage, including coverage for
contractual liability and products/completed operations;

 

(2)                                 Workers’ Compensation and Employer’s
Liability insurance and such other forms of insurance which Buyer is required to
maintain in order to

 

22

--------------------------------------------------------------------------------


 

comply with Applicable Law and any statutory limits under workers’ compensation
laws in all applicable States;

 

(3)                                 Commercial property insurance including
business interruption coverage; and

 

(4)                                 upon request by Seller, Buyer shall provide
Seller with a certificate of insurance, executed by a duly authorized
representative of each insurer, evidencing full compliance with the insurance
requirements set forth herein.

 

(k)                                 Prohibition of Bribery and Other Payments.
Each Party warrants that in the performance of its obligations under this
Agreement it will comply with the anti-bribery laws of the countries in which it
operates and those which may apply to performance of its obligations under this
Agreement. Without limitation of the foregoing, neither Party may directly or
indirectly:

 

(i)                                     offer, promise or provide (or cause to
be offered, promised or provided) anything of value to a Public Official in
order to influence official action or to any person to induce them to perform
any obligation under or in connection with this Agreement in contravention of
anti-bribery laws or otherwise improperly reward them for doing so; or

 

(ii)                                  request or accept anything of value to be
induced or rewarded to perform any obligation under or in connection with this
Agreement.

 

(l)                                     Compliance with Laws Generally. The
Parties shall perform all of their respective obligations under this Agreement
in compliance with all Legal Requirements.

 

(m)                             Severability. If any term or other provision of
this Agreement is found to be invalid, illegal, or incapable of being enforced
by any rule of applicable law, or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
herein are not affected in any manner materially adverse to any Party.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Amended and Restated Nitrogen
Fertilizer Purchase Agreement by their duly authorized representatives as of the
day and year stated above.

 

 

CF INDUSTRIES NITROGEN, LLC

 

 

 

 

 

By:

/s/ W. Anthony Will

 

Name:

W. Anthony Will

 

Title:

President and Chief Executive Officer

 

 

 

 

 

CHS INC.

 

 

 

 

 

By:

/s/ Carl M. Casale

 

Name:

Carl Casale

 

Title:

President and Chief Executive Officer

 

[Signature Page to Amended and Restated Nitrogen Fertilizer Purchase Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

1.                                                  UAN (580,000 Short Tons)

 

Short Tons

 

Production Facility

215,000

 

Donaldsonville, LA

105,000

 

Port Neal, IA

100,000

 

Woodward, OK

10,000

 

Yazoo City, MS

150,000

 

Verdigris, OK

 

2.                                                  Urea (1,095,000 Short Tons)

 

Short Tons

 

Production Facility

505,000

 

Port Neal, IA(1)

490,000

 

Donaldsonville, LA

100,000

 

Medicine Hat, AB

 

--------------------------------------------------------------------------------

(1)         [***]

 

Ex. 1-1

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

PURCHASE PRICE CALCULATION

 

The Purchase Price to be paid by Buyer for each Short Ton of Product delivered
at or shipped from a given Production Facility during a Delivery Month shall
equal (i) the Market Price for such Product at such Production Facility for such
Month, plus (ii) the Applicable Freight Charge in cases where Buyer elects to
have Seller deliver such Product to a Buyer Facility.

 

“Market Price” means [***].

 

[***], “Third Party Sales” means [***].

 

“Applicable Freight Charge” means in cases where Buyer elects to have Seller
ship Product from the relevant Production Facility and deliver it to a Delivery
Point at a Buyer Facility, Seller’s actual freight cost of delivery to such
Buyer Facility, including any incremental actual freight costs resulting from
the diversion of Product in transit pursuant to Section 7(d).

 

[***]

 

THE REMAINDER OF THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE U.S.
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

Ex. 2-1

--------------------------------------------------------------------------------


 

EXHIBIT 3

 

SELLER COMPETITORS

 

[***]

 

THE REMAINDER OF THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE U.S.
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

Ex. 3-1

--------------------------------------------------------------------------------


 

EXHIBIT 4

 

PRODUCTION ECONOMIC COST

 

The Production Economic Cost attributable to deliveries of Urea and UAN from
each Production Facility in a given Delivery Month shall be determined using the
following formula and matrices:

 

[***]

 

Product

 

Urea

 

UAN

Gas Reference
Price

 

Price per MMBtu
at applicable
Production
Facility as
provided below

 

Price per MMBtu
at applicable
Production
Facility as
provided below

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

Urea

 

Production Facility

 

Gas Reference Price

Port Neal, IA

 

[***]

Donaldsonville, LA

 

[***]

Medicine Hat, AB

 

[***]

 

UAN

 

Production Facility

 

Gas Reference Price

Donaldsonville, LA

 

[***]

Port Neal, IA

 

[***]

Woodward, OK

 

[***]

Yazoo City, MS

 

[***]

Verdigris, OK

 

[***]

 

[***]

 

THE REMAINDER OF THIS PAGE AND THE FOLLOWING PAGE HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT.

 

Ex. 4-1

--------------------------------------------------------------------------------